
	
		I
		111th CONGRESS
		2d Session
		H. R. 4701
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2010
			Mr. Engel introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  relief to certain married couples who would otherwise be ineligible for the
		  first-time homebuyer credit.
	
	
		1.Marriage relief for
			 first-time homebuyer credit
			(a)In
			 generalSubsection (c) of
			 section 36 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new paragraph:
				
					(7)Special rules
				for married individuals
						(A)In
				generalIn the case of married individuals filing a joint
				return—
							(i)one of whom is a first-time homebuying
				spouse and one of whom is an ineligible spouse, such individuals shall be
				treated as first-time homebuyers and subsection (b)(1)(A) shall be applied by
				substituting $4,000 for $8,000,
							(ii)one of whom is a
				long-time homeowning spouse and one of whom is an ineligible spouse, such
				individuals shall be treated as being long-time residents and subsection
				(b)(1)(D) shall be applied by substituting $3,250 for
				$6,500,
							(iii)one of whom is a
				first-time homebuying spouse and one of whom is a long-time homeowning spouse,
				such individuals shall be treated as long-time residents, and
							(iv)each of whom is a
				long-time homeowning spouse, such individuals shall be treated as long-time
				residents.
							(B)Definitions and
				special ruleFor purposes of
				this paragraph—
							(i)First-time
				homebuying spouseThe term first-time homebuying
				spouse means a married individual who would, without regard to such
				individual’s spouse and this paragraph, be treated as a first-time homebuyer
				under this section and other than by reason of paragraph (6).
							(ii)Long-time
				homeowning spouseThe term long-time homeowning
				spouse means a married individual who would, without regard to such
				individual’s spouse and this paragraph, be treated as a long-time
				resident.
							(iii)Ineligible
				spouseThe term ineligible spouse means a married
				individual who would, without regard to such individual’s spouse and this
				paragraph, not be not treated as a first-time homebuyer or long-time resident
				under this section.
							(iv)Long-time
				residentThe term long-time resident means a
				taxpayer to whom a credit under subsection (a) is allowed by reason of
				paragraph (6).
							.
			(b)Effective
			 dateThe amendment made by this section shall apply to residences
			 purchased after the date of the enactment of this Act.
			
